Citation Nr: 1731855	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-12 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic lumbar strain prior to February 9, 2007 and in excess of 10 percent from February 9, 2007. 

2.  Entitlement to service connection for trochanteric bursitis, claimed as right hip pain and sciatica, to include as secondary to service-connected lumbar strain.

3.  Entitlement to service connection for trochanteric bursitis, claimed as left hip pain and sciatica, to include as secondary to service-connected lumbar strain.

4.  Entitlement to service connection for right leg cramps, to include as secondary to service-connected lumbar strain.

5.  Entitlement to service connection for left leg cramps, to include as secondary to service-connected lumbar strain.
.



ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1993 to June 1996 and from September 1997 to May 1998.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that granted service connection and a noncompensable rating for chronic lumbar strain, effective May 5, 2004 and a 10 percent rating, effective April 6, 2010. In July 2011, the RO granted an earlier 10 percent rating, effective February 9, 2007.

On claim for original or increased disability rating, claimant will generally be presumed to be seeking maximum benefit allowed by law and regulation and, thus, such claim remains in controversy where less than maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

This matter also comes before the Board from a January 2013 rating decision that denied service connection for bilateral trochanteric bursitis of the hips and for bilateral leg cramps.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  Prior to February 9, 2007, the Veteran's service-connected chronic lumbar strain manifested with forward flexion of 70 degrees with a combined range of motion greater than 120 degrees without incapacitating episodes.   

2.  From February 9, 2007, the Veteran's service-connected chronic lumbar strain manifested with forward flexion of 80 degrees and a combined range of motion greater than 120 degrees without incapacitating episodes.      

3.  The Veteran's bilateral trochanteric bursitis, claimed as bilateral hip pain and sciatica manifested greater than one year after active service and is not attributable to any aspect of service or secondary to service-connected chronic lumbar strain. 

4.  The Veteran's reported bilateral leg muscle cramping is best diagnosed as sciatica that first manifested greater than one year after active service, is not attributable to any aspect of service, and is a feature of the service-connected lumbar strain contemplated in the current ratings. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for chronic lumbar strain prior to February 9, 20007 and in excess of 10 percent from February 9, 2007 are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

2  The criteria for service connection for trochanteric bursitis of the right hip are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for service connection for trochanteric bursitis of the left hip are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

4.  The criteria for service connection for right leg cramps are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  
 
5.  The criteria for service connection for right leg cramps are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. 
38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirement for the service connection claims were satisfied in letters in December 2009, September 2012, and November 2012. 

With regard to the Veteran's claims for higher initial evaluations, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case. Dingess, supra.

The Board also concludes that the duty to assist has been satisfied as all available service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in April 2010, October 2012, November 2012, and April 2017. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Increased Rating

Ratings for service-connected disabilities are determined by comparing a veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
                                                                                                                                                                                                                                                                                                                                        
Disabilities of the spine should be evaluated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating. 38 C.F.R. § 4.71a, Diagnostic Code 5237. 
                                                                                                                                                                                                                                                                                                    
Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the General Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees. 38 C.F.R. § 4.71a, Plate V.

When rated based on IVDS Formula, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 28 Vet.App. 158 (2016).  The U. S. Court of Appeals for Veterans Claims held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  

The RO received the Veteran's initial claim for service connection for residuals of a low back injury in May 2004.  The RO denied service connection in November 2004 but noted that the Veteran's service treatment records had not been recovered at that time.  In November 2009, the Veteran sought to reopen the claim.  In April 2010 following recovery of service treatment records, the RO granted service connection and a noncompensable rating for chronic lumbar strain, effective May 5, 2004 and a 10 percent rating, effective April 6, 2010.  The Veteran expressed timely disagreement in September 2010.   In July 2011, the RO granted an earlier 10 percent rating, effective February 9, 2007.

Therefore the period covered by this appeal is from the effective date of service connection in May 2004.

In August 2012, the Veteran submitted a Statement in Support of Claim in which she wrote that she believed her condition had become steadily worse since the initial rating was awarded.  She contended that it would be more appropriate to have a 30% initial evaluation and a current rating of 50%. 

Chronic lumbar strain prior to February 9, 2007

In her November 2009 petition to reopen the claim, the Veteran reported that she injured her lower back while moving furniture in January 1994.  She reported that she received treatment in service for chronic low back pain and was unable to wear a full combat uniform while serving in Bosnia in 1997-98.  She further reported receiving post-service therapy and continued to experience low back pain during a pregnancy.  She used over-the-counter medication, heating pads, and rest to relieve pain but was unable to obtain routine medical care because of the expense.  The file contains lay statements from the Veteran and her relatives reporting their observations of the Veteran requiring assistance in caring for a child, getting in and out of automobiles, limited mobility, and rarely going to a physician during episodes of severe flare-up pain.  The relatives did not indicate the time of their observations during the period of the appeal. 

VA outpatient treatment records from 1998 through 2010 show regular care in a women's clinic for pregnancy, reproductive, and gynecologic matters and some minor medical issues but no treatment or therapy for back pain.  A clinician noted that the Veteran had earned a master's degree in information technology.  However, in September and October 2007, clinicians noted the Veteran's report of some recent low back pain in the context of a urinary tract infection. 

In May 1997, the Veteran sought emergency room treatment.   Clinicians noted her reports of low back pain in the context of a urinary tract infection and rectal bleeding. There was no mention of a history or recent back injury.  On February 9, 2007, the Veteran sought treatment at a private facility for low back pain starting the previous day.  The Veteran reported a history of back injury while moving heavy objects 11 years earlier but none recently.  No X-rays were obtained, and the attending clinicians diagnosed acute myofascial strain.  

In April 2010, the Veteran underwent a VA spine examination.  The examiner noted a review of the claims file, treatment for back strain in service in January 1994 but no mention of residual back symptoms in an April 1996 physical examination.  The Veteran reported constant mild back pain with radiation and with daily severe flare-up pain after walking less than one mile.  The Veteran reported using a specialized mattress, back brace, and handrails with poor relief.  On examination, range of motion with pain was 70 degrees flexion, 30 degrees extension, 20 degrees right and left lateral flexion and 26 degrees right and left rotation.  The combined range of motion was 192 degrees. There was no additional loss of function on repetition but the examiner noted moderate muscle spasms that did not impair gait.  There were no neurological complications.  The examiner diagnosed chronic lumbar strain.  

In July 2011, a 10 percent evaluation was assigned from February 9, 2007, the date of clinical medical evidence first supporting compensable evaluation that showed painful motion of the back.  

The Board acknowledges that the Veteran was not provided a VA examination until after she petitioned to reopen the claim and that the RO granted service connection with an effective date of May 2004 based on her original claim.  The April 2010 examination and the lay statement support a compensable rating.  However, the earliest date that can be factually ascertainable that the Veteran had compensable chronic low back pain was not earlier than the February 9, 2007 record of private care.  The lay observations do not specifically precede that date, and the VA outpatient treatment records prior to February 2009 also are silent for chronic low back pain. As such, a higher evaluation for the period prior to February 9, 2007 is not warranted.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56







Chronic lumbar strain after February 9, 2007

The Board refers to the summary of the April 2010 examination above.  

In an October 2012 statement, the Veteran noted that she continued to experience worsening back pain, difficulty caring for her child, and decreased mobility.  She also reported hip pain and leg cramping. 

In October 2012, a VA Examination for the purpose of an increased evaluation showed the Veteran was diagnosed with lumbar strain.  The examiner noted the history of injury in service.  The Veteran reported difficulty sitting for long periods of time in her job as a hospital administrator, was provided an ergonomic chair, and missed some days at work because of back pain. The Veteran reported the occasional use of a back brace and flare-ups, difficulty doing yard work, picking up her toddler daughter, and sitting and standing for long periods of time.  The Veteran's range of motion was as follows: forward flexion ended at 70 degrees with painful motion at 70 degrees; extension ended at 30 degrees or greater; right lateral flexion ended at 30 degrees or greater; left flexion ended at 30 degrees or greater; right lateral rotation ended at 30 degrees or greater; and left lateral rotation ended at 30 degrees or greater.  The combined range of motion was 220 degrees.  There was no additional loss of function on repetition.  There was full muscle strength with no radiculopathy.  The examiner noted the Veteran had mild diffuse paraspinous tenderness, and did not have IVDS.

In March 2013, the Veteran submitted a lay statement explaining that her back conditioned worsened and impacted her quality of life as well as ability to work.  She also wrote that her November 2012 examination was disconcerting due to the treatment she received from the examiner.  She stated that the examiner, without observation, immediately told her that he did not see anything wrong with her back, and continuously referenced her pregnancy.  The Veteran believes the examiner's conduct was degrading and discriminating.  

In July 2013, the Veteran submitted lay statements explaining her disagreement with the 10 percent evaluation.  In one statement, she stated she believed her October 2012 examination was not considered in her rating decision.  She wrote that her evaluation should be more than 10 percent because of painful motion, functional loss due to pain, fatigue, weakness and lack of endurance, incoordination and flare-ups.  

In July 2014, the Veteran submitted a lay statement in which she stated she wanted a 30% disabling rating.  She also submitted a VA 9 Appeal, in which she reiterated wanting a 30% rating.  

The Veteran also submitted treatment records from Belue Chiropractic, which shows she was seen for back pain from December 2012 to December 2016.  In October 2015, a clinician noted unspecified decreased range of motion, spasms, and tenderness but a normal gait and normal muscle strength. The clinician diagnosed lordosis of the spine and ordered imaging studies.  The records submitted by the Veteran do not show whether the studies were performed or any results.  The practitioner advised a stretching and exercise program.
 
In March 2014, the Veteran was examined in a private medical practice.  The examiner noted that the Veteran continued to be employed at a medical center.  The examiner noted no spinal tenderness, scoliosis, or muscle tenderness.  

VA outpatient treatment records from 2014 to 2017 from a women's health and mental health clinics are substantially silent for any complaints of chronic back pain and no indications of medication other than over the counter products and no recommendations for more imaging studies or surgery. 

In February 2017, the Veteran was seen at Keystone Family Medicine for low back pain.  The physician noted lordosis of lumbosacral region and expressed concern that the Veteran may be suffering from intervertebral disc syndrome, but would be better able to provide evaluation with an MRI.  

In March 2017, the Veteran's employer at the hospital noted that there were no concessions requested or granted and that the Veteran accepted severance over a job change in the information technology department.  

In April 2017, the Veteran underwent another examination by a private physician for the lower back documented on a VA Disability Benefits Questionnaire.  The Veteran again reported flare-ups and functional loss.  Range of motion was 80 degrees forward flexion, 20 degrees extension, 30 degrees right lateral flexion, 30 degrees left lateral flexion, 30 degrees right lateral flexion, 30 degrees left lateral flexion.  The combined range of motion was 220 degrees.  The physician noted some decreased sensation in the right leg but did not diagnose a specific neurological disorder other than the radiating pain from the lumbar spine. The examiner checked that the Veteran had localized tenderness, guarding or muscle spasms, a normal gait, less movement than normal, weakened movement, pain on movement, interference with sitting, and interference with standing.  

The Board finds that a rating in excess of 10 percent for lumbar strain from February 9, 2007 is not warranted. 

A higher evaluation of 20 percent is not warranted unless there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  In this instance, the Veteran's forward flexion was 70 degrees at the October 2012 examination and 80 degrees at the April 2017 examination, thus neither met the statutory requirements.  Additionally, the combined ranges were both greater than 120, therefore the requirements for 20 percent is not met.  As mentioned above, 30 percent relates to the cervical spine and therefore not applicable to the Veteran.  A higher rating of 40 percent is warranted for forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, which again the Veteran does not have.  Furthermore, although the Veteran requests a 50 percent rating, since there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine, the rating cannot be granted. 

To the extent that the Veteran occasionally reported radiating pain and was diagnosed with sciatica by a private clinician, the General Formula contemplates radiating pain.  Moreover, no radiculopathy was observed on several VA examinations during the period of the appeal.  As noted above, in February 2017 the private physician noted some decreased sensation in the right leg but did not diagnose a specific neurological disorder other than spinal lordosis and radiating pain from the lumbar spine.  Therefore, separate ratings for neurological complications of the lower extremities are not warranted.  

Regarding compliance with 38 C.F.R. § 4.59 examination procedures, the examiners cited above did not note passive measurements of the range of motion of the lumbar spine.  Active ranges were noted and appear to be performed from a standing position representing weight bearing.  From a lay perspective, passive ranges of motion of the spine would be greater than active motion limited by pain and thus less favorable to the Veteran.  Moreover, the Veteran has been diagnosed with muscle strain and not a disability of the spinal joints.  Therefore, any shortcomings in the examinations are not prejudicial.   

As for a higher rating under Diagnostic Code Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, while there was concern from the physician at Keystone Family Medicine, the Board notes there is no evidence of IVDS or indication that the Veteran was prescribed bed rest by a physician.  

The Board acknowledges the Veteran's reports of chronic low back pain, severe at times, that impairs her ability to lift and care for children, limits extended walking, standing, and sitting. She and her relatives are competent to provide these observations and the Board assigns some probative weight.  Although examiners and treating clinicians have accepted the reports without challenge as exaggerated, the clinical records do not support a level of disability in excess of 10 percent.  The Veteran was able to work in her occupation in information technology throughout most of the period of the appeal with only occasional days missed and no accommodations other than a chair.  Ranges of motion are well within the criteria for a 10 percent rating.  She has undergone some chiropractic therapy with advice for an exercise program, but none of the attending clinicians advised surgical intervention.  Medication was substantially limited to over- the-counter products.  One clinician recommended imaging studies, but none are of record.  VA clinicians persistently diagnosed only muscle strain - with normal muscle strength - and did not indicate that imaging studies were necessary.  

As such, even after considering lay statements of record, a higher evaluation for the period after February 9, 2007 is not warranted because no medical evidence shows statutory requirements have been met. 

In February 2017, the Veteran filed a claim for a total rating based on individual unemployability (TDIU) specifically caused by the service-connected back disability.  She reported that she was unable to drive to work or sit for extended periods of time.  She reported that medication caused "a cloudy mind many times" and that she was provided an ergonomic chair as an accommodation.  She attributed the offer of a restructured job as the employer's assessment of her decreasing performance.  In March 2017, the employer noted that no concessions were requested or granted and that the Veteran declined to accept a job change within her department and left work in January 2017. There was no mention of poor performance or excessive lost time.  In April 2017, the RO denied a TDIU, and the period for expressing disagreement has not yet expired.  However, the Board has jurisdiction for a TDIU as a part of the increased rating claim, and there must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board finds that the service-connected lumbar muscle strain disability does not preclude all forms of substantially gainful employment, placing greatest probative weight on the employers report that the Veteran had worked satisfactorily up to January 2017 and was offered a continued position.  Although it is reasonable that the Veteran had difficulty sitting for extended times, the employer's assessment and the results of the April 2017 private physician's examination do not support a level of disability  more severe than that assessed while the Veteran was able to work in her information technology profession.  It also does not support an inability to drive an automobile or perform computer work despite the need for breaks in sitting or use of medication.    

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56

Service Connection Legal Authority

The Veteran served as a U.S. Army cook.  She contends that she experiences bilateral trochanteric bursitis of the hips as a residual of an injury in service and lower leg muscle cramping, both as secondary to service-connected chronic lumbar strain. 

Generally, service connection will be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a casual relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis). 

A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that the secondary condition was not due to the natural progression of a disease. 38 C.F.R.  § 3.310(b).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Analysis

Service treatment records show that the Veteran was treated in January 1994 following an injury to the back while moving furniture.  Clinicians at that time noted the Veteran also reported left hip pain but did not enter a diagnosis.  Service treatment records of record do not show the Veteran complained of or was treated for leg cramps.  In an April 1996 discharge physical examination, the Veteran reported recurrent low back pain but made no mention of recurrent left hip pain, hip  dysfunction, or leg cramps.  In a medical history questionnaire, the Veteran denied any arthritis, bone or joint deformity, and lameness.  The examiner note no lower extremity abnormalities.  

In August 2006, the Veteran had a dual energy x-ray absorptiometry (DE) exam of the axial skeleton.  The results were normal bone density measurements in the left hip.  

In October 2010, the Veteran submitted a lay statement and complained of pelvic pain.

In an October 2012 Statement in Support of Claim, the Veteran indicated severe hip pain that she believed was directly related to her back, and mentioned a three day bout that left her immobile.  

In the November 2012 examination, the Veteran described some lateral hip pain with prolonged sitting or significant activity as well as lying on her side. The examiner reported that the Veteran had hip flexion to 90 degrees, extension to 30
Degrees, abduction to 30 degrees, adduction to 25 degrees, external rotation to 40 degrees, and internal rotation to 30 degrees all of which were with pain throughout the entire range of motion, although her range of motion at each hip was not additionally limited following repetitive use on the examination.  She had tenderness to palpation of each trochanteric bursa region, and upon evaluating her lower extremity muscles, she was found to have normal strength in all of her muscles without any muscle defects, including muscle herniation or focal muscle tenderness.  The examiner reported not being able to perform x-rays due to the Veteran's pregnancy.  The diagnosis was bilateral trochanteric bursitis.  The examiner opined that at the time, there was no objective data to support the Veteran having any hip condition related to her having been in the service, and stated there were no similar complaints while in service.  It was also opined that her low back condition did not facilitate her trochanteric bursitis because the conditions were of separate of entities. 

In the November 2012 VA examination, the Veteran also described an occasional sharp pain radiating down from the posterior buttock and low back region more profound in her right leg.  The examiner stated that there were no injuries to the muscles of her lower extremities while in the service or 6 months from discharge.  The examiner found that there was no specific diagnosis of any muscular problem
involving the lower extremities.  The examiner recorded that Veteran herself 
denied muscle cramping.

Medical treatment records show the Veteran was seen at Spartanburg and Pelham OBGYN PA for bilateral hip pain in December 2012.  The physician recorded that the Veteran had bilateral hip pain for months prior to her pregnancy.

As previously mentioned, in March 2013, the Veteran submitted a lay statement that expressed disappointment in the November 2012 examination.  Regarding her hips, she wrote the examiner told her she needed an x-ray, but could not at the time because of her pregnancy, and stated he was not sure what to do regarding answering questions on her paperwork.  The Veteran wrote her hip pain had nothing to do with her pregnancy.

The Veteran submitted another lay statement in March 2013, which stated that her hip was injured in service at the same time as her back.  She explained she has had dull pain over the years that had become aggressive.

In a June 2013 statement, the Veteran submitted three lay statements.  In the statements, she again expressed her discontent in the November 2012 examination, and explained the examiner made "smirk" comments.  She states while his intentions were unprovable, it made her believe the examination was inadequate.  She also explained her belief that her increased back pain caused bilateral hip pain. 

The Board finds that service connection for bilateral trochanteric bursitis of the hips and bilateral leg cramps is not warranted.    

The Board recognizes competent assertions of the Veteran.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The Veteran's numerous lay statements have been consistent in describing her current hip pain.  Accounts by the Veteran regarding her condition are competent as personal knowledge, and in this regard the Board finds them credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board places greater probative weight on the service treatment records which show a report of left hip pain after an injury in January 1994 for which there was no specific treatment or diagnosis.  Moreover, the Veteran denied any residual hip symptoms at the time of discharge.  The Veteran never reported leg cramping during service and no abnormalities of the lower extremities were noted by the discharge physical examiner.  

The earliest record of bilateral hip pain was in the Veteran's statements in October 2010 and October 2012 and in the records of care in December 2012, many years after service.  The Veteran has not contended that the left or right hip disorder manifested during or within one year after service but rather that it is secondary to the back muscle strain. 

The Veteran contended that her current leg muscle cramping was caused by a disorder of the sciatic nerves.  To the extent that the Veteran occasionally reported radiating pain and was diagnosed with sciatica by a private clinician, the General Formula contemplates radiating pain.  Moreover, no radiculopathy was observed on several VA examinations during the period of the appeal.  The private clinician did not observe or diagnose muscle cramping or associate any such symptoms with sciatica.  Muscle cramping was not mentioned in any VA examination after 2012.  

The Board also places greater probative weight on the observations and opinion of the November 2012 examiner who diagnosed current hip bursitis but noted that it was not a residual of the injury in service, did not manifest until many years after service, and was not secondary to the lumbar muscle strain because they were physiologically separate systems.  The Board interprets the examiner's use of the term "facilitates" as referring to the lack of causation and aggravation. The Veteran also denied any cramping of the lower legs at that time. Even though the Veteran was displeased with the attitude of the examiner, the Board finds no shortcomings in the clinical observations or opinions with rationale to suggest inappropriate bias.  

The Board finds that the Veteran's current bilateral hip bursitis and reported lower leg muscle cramping first manifested greater than one year after active service, are not residuals of a low back injury in service or secondary to service-connected chronic lumbar strain. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial compensable rating for chronic lumbar strain prior to February 9, 2007, and in excess of 10 percent thereafter is denied.

Service connection for trochanteric bursitis of the right hip is denied. 

Service connection for trochanteric bursitis of the left hip is denied. 

Service connection for right leg cramps is denied.

Service connection for left leg cramps is denied.




______________________________________________
J.W. FRANCIS

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


